Exhibit 10.48

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
REGULATION D OR AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 

Original Issue Date: June 6, 2019

 

Original Principal Amount:

$________

 

8% SECURED PROMISSORY NOTE

DUE JUNE 6, 2021

 

THIS 8% SECURED PROMISSORY NOTE is one of a series of duly authorized and
validly issued 8% Secured Promissory Notes of Delcath Systems, Inc., a Delaware
corporation (the “Company”), having its principal place of business at 1633
Broadway, Suite 22C, New York, NY 10019, designated as its 8% Secured Promissory
Note due June 6, 2021, (this “Note”, or collectively with the other Notes of
such series, the “Notes”).

 

FOR VALUE RECEIVED, the Company promises to pay to _____________ (the “Holder”),
or shall have paid pursuant to the terms hereunder, the principal sum of $______
on June 6, 2021 (the “Maturity Date”) or such earlier date as this Note is
required or permitted to be repaid as provided hereunder, and to pay interest to
the Holder on the aggregate then outstanding principal amount of this Note in
accordance with the provisions hereof. This Note is subject to the following
additional provisions:

 

Section 1.Definitions.  For the purposes hereof, in addition to the terms
defined elsewhere in this Note, (a) capitalized terms not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement (as defined
below) and (b) the following terms shall have the following meanings:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.  

“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X for purposes of this definition) thereof commences a case or other
proceeding under any bankruptcy, reorganization, arrangement, adjustment of
debt, relief of debtors, dissolution, insolvency or liquidation or similar law
of any jurisdiction relating to the Company or any Significant Subsidiary
thereof, (b) there is commenced against the Company or any Significant
Subsidiary thereof any such case or proceeding that is not dismissed within

 

--------------------------------------------------------------------------------

 

sixty (60) days after commencement, (c) the Company or any Significant
Subsidiary thereof is adjudicated insolvent or bankrupt or any order of relief
or other order approving any such case or proceeding is entered, (d) the Company
or any Significant Subsidiary thereof suffers any appointment of any custodian
or the like for it or any substantial part of its property that is not
discharged or stayed within sixty (60) calendar days after such appointment, (e)
the Company or any Significant Subsidiary thereof makes a general assignment for
the benefit of creditors, (f) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts or (g) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.

 

“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of thirty-three
percent (33%) of the voting securities of the Company; (b) the Company merges
into or consolidates with any other Person, or any Person merges into or
consolidates with the Company and, after giving effect to such transaction, the
stockholders of the Company immediately prior to such transaction own less than
fifty percent (50%) of the aggregate voting power of the Company or the
successor entity of such transaction; (c) the Company sells or transfers all or
substantially all of its assets to another Person and the stockholders of the
Company immediately prior to such transaction own less than fifty percent (50%)
of the aggregate voting power of the acquiring entity immediately after the
transaction; (d) a replacement at one time or within a one (1) year period of
more than one-half (1/2) of the members of the Board of Directors which is not
approved by a majority of those individuals who are members of the Board of
Directors on the Original Issue Date (or by those individuals who are serving as
members of the Board of Directors on any date whose nomination to the Board of
Directors was approved by a majority of the members of the Board of Directors
who are members on the Original Issue Date); or (e) the execution by the Company
of an agreement to which the Company  is a party or by which it is bound,
providing for any of the events set forth in clauses (a) through (d) above.

 

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

“DTC” means the Depository Trust Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Event of Default” shall have the meaning set forth in Section 6(a).

2

--------------------------------------------------------------------------------

 

 

“Excluded Taxes” means, in relation to a Holder, (i) any Taxes of a Holder
imposed on the net capital or income of the Holder by a governmental authority
as a result of the Holder (a) carrying on a trade or business or having a
permanent establishment in any jurisdiction or political subdivision thereof;
(b) being organized under the laws of such jurisdiction or political subdivision
thereof; or (c) being or being deemed to be resident in such jurisdiction or
political subdivision thereof;.

 

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

 

“Mandatory Default Amount” means the payment of one hundred twenty-five percent
(125%) of the outstanding principal amount of this Note and accrued and unpaid
interest hereon, in addition to the payment of all other amounts, costs,
expenses and liquidated damages due in respect of this Note.

 

“New York Courts” shall have the meaning set forth in Section 8(d).

 

“Note Register” shall have the meaning set forth in Section 2(b).

 

“Original Issue Date” means the date of the first issuance of this Note,
regardless of any transfers of any Note and regardless of the number of
instruments which may be issued to evidence such Note.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Note.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Purchase Agreement” means that certain Note Purchase Agreement, dated the date
hereof, by and among the Company, the original Holder and the other parties
named therein, if any, as amended, modified or supplemented from time to time in
accordance with its terms.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Senior Indebtedness” shall have the meaning set forth in Section 7.

 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
of the Purchase Agreement and shall, where applicable, also include any direct
or indirect subsidiary of the Company formed or acquired after the date hereof.

3

--------------------------------------------------------------------------------

 

“Taxes” includes all present and future income, corporation, capital gains,
capital and value-added and goods and services or harmonized sales taxes and all
stamp and other taxes and levies, imposts, deductions, duties, charges and
withholdings whatsoever imposed by any governmental authority, together with
interest thereon and penalties with respect thereto, if any, and charges, fees
and other amounts made on or in respect thereof.

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American; the Nasdaq Capital Market; the Nasdaq Global Market; the Nasdaq Global
Select Market; the New York Stock Exchange; any level of the OTC Markets
operated by OTC Markets Group, Inc. or the OTC Bulletin Board (or any successors
to any of the foregoing).

 

Section 2.Interest.

 

a)Payment of Interest in Cash. The Company shall pay interest to the Holder on
the aggregate principal amount of this Note at the rate of eight percent (8%)
per annum on a quarterly basis in arrears commencing second quarter
2019.  Following the Closing Date, all interest payments hereunder shall be
payable in cash, except as otherwise set forth herein.  Accrued and unpaid
interest shall be due and payable on each Conversion Date, on the Maturity Date
or as otherwise set forth herein on any remaining principal balance of the
Note.  

 

b)Interest Calculations. Interest shall be calculated on the basis of a 360-day
year, consisting of twelve (12) thirty (30) calendar day periods, and shall
accrue daily commencing on the Original Issue Date until payment in full of the
outstanding principal, together with all accrued and unpaid interest, liquidated
damages and other amounts which may become due hereunder, has been
made.  Interest hereunder will be paid to the Person in whose name this Note is
registered on the records of the Company regarding registration and transfers of
this Note (the “Note Register”).

 

c)Late Fee.  All overdue accrued and unpaid interest to be paid hereunder shall
entail a late fee at an interest rate equal to the lesser of eighteen percent
(18%) per annum or the maximum rate permitted by applicable law (the “Late
Fees”) which shall accrue daily from the date such interest is due hereunder
through and including the date of actual payment in full.

 

d)Voluntary Prepayment.  So long as no Event of Default (as defined in Section
6(a)) hereof exists, at any time upon ten (10) days written notice to the
Holder, the Company may prepay any portion of the then outstanding principal
amount of this Note, any accrued and unpaid interest, and any other amounts due
under this Note. If the Company exercises its right to prepay the Note, the
Company shall make payment to the Holder of an amount in cash equal to the sum
of the then outstanding principal amount of this Note, any accrued and unpaid
interest and any other amounts due under this Note multiplied by one hundred
percent (100%).

4

--------------------------------------------------------------------------------

 

 

e)Mandatory Prepayment.  During the term of the Note, if (in one or more
transactions) the Company (i) sells any of its material assets or, subject to
paragraph (ii) below, consummates an offering of equity or debt (or otherwise
incurs any indebtedness), the Company shall make payment to the Holder of an
amount in cash equal to 100% of the proceeds of such sale or offering (or other
incurrence) to be applied by the Holder to repay the then outstanding
obligations of the Company hereunder, or (ii) is a party to any Change of
Control Transaction or offering of equity or debt (or otherwise incurs any
indebtedness) in which the Company receives net proceeds of at least
$10,000,000, the Company shall make payment to the Holder of an amount in cash
equal to the Principal Amount, any accrued but unpaid interest and any other
amounts due under this Note multiplied by one hundred percent (100%).

 

Section 3[Reserved].

 

Section 4.Registration of Transfers and Exchanges.

 

a)Different Denominations. This Note is exchangeable for an equal aggregate
principal amount of Note of different authorized denominations, as requested by
the Holder surrendering the same.  No service charge will be payable for such
registration of transfer or exchange.

 

b)Investment Representations. This Note has been issued subject to certain
investment representations of the original Holder and may be transferred or
exchanged only in compliance with applicable federal and state securities laws
and regulations.  

 

c)Reliance on Note Register. Prior to due presentment for transfer to the
Company of this Note, the Company and any agent of the Company may treat the
Person in whose name this Note is duly registered on the Note Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.

 

Section 5.Taxes.

 

a)Payments Subject to Taxes. All payment by the Company hereunder shall be made
free and clear of and without deduction or withholding for any and all
Indemnified Taxes (including Other Taxes) paid or payable by the Holder or
required to be withheld from a payment to the Holder, unless such Indemnified
Taxes or Other Taxes are required by law or the administration thereof to be
withheld or deducted. If the Holder is required by applicable law to deduct or
pay any Indemnified Taxes (including any Other Taxes) in respect of any payment
by or on account of any obligation of the Company hereunder, then (i) the sum
payable by the Company shall be increased by such amount as is necessary so that
after making or allowing for all required deductions and payments (including
deductions and payments applicable to additional sums payable under this
Section 5) the Holder receives an amount equal to the sum it would have received
had no such deductions or payments been required, (ii) the Company shall make
any such deductions required to be made by it under applicable law and (iii) the
Company shall timely pay the full amount required to be deducted to the relevant
governmental authority in accordance with applicable law.

5

--------------------------------------------------------------------------------

 

 

b)Payment of Other Taxes by the Company. Without limiting the provisions of
Section 5(a), the Company shall timely pay any Other Taxes to the relevant
governmental authority in accordance with applicable law.

 

c)Indemnification by the Company. Without duplication of any gross-up by the
Company pursuant to Section 5(a), the Company shall indemnify the Holder, within
10 days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 5) paid by the
Holder and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant governmental authority.
A certificate as to the amount of such payment or liability delivered to the
Company by the Holder shall be conclusive absent manifest error.

 

d)Evidence of Payment. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by the Company to a governmental authority, the Company
shall deliver to the Holder the original or a certified copy of a receipt issued
by such governmental authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Holder.

 

e)If the Holder determines, in its sole discretion, that it has received a
refund of Taxes or Other Taxes as to which it has been indemnified by the
Company or with respect to which the Company has paid additional amounts
pursuant to this Section 5, it shall pay to the Company an amount equal to such
refund or reduction (but only to the extent of indemnity payments made, or
additional amounts paid, by the Company under this Section 5 with respect to
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Holder, and without interest (other than any net after-Tax
interest paid by the relevant governmental authority with respect to such
refund). The Company, upon the request of the Holder, agrees to repay the amount
paid over to the Company (plus any penalties, interest or other charges imposed
by the relevant governmental authority) to the Holder if the Holder is required
to repay such refund or reduction to such governmental authority. This paragraph
shall not be construed to require the Holder to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Company or any other Person, to arrange its affairs in any particular manner
or to claim any available refund or reduction.

 

f)Survival. The provisions of this Section 5 shall survive repayment of all
obligations under this Note and the termination of this Note.

 

Section 6.Events of Default.

 

a)“Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 

6

--------------------------------------------------------------------------------

 

i.any default in the payment of (A) the principal amount of this Note or (B)
accrued but unpaid interest, liquidated damages and other amounts owing to the
Holder on this Note, as and when the same shall become due and payable by
acceleration, which default, solely in the case of an interest payment or other
default under clause (B) above, is not cured within three (3) Trading Days;

 

ii.the Company shall fail to observe or perform any other covenant, provision,
or agreement contained in this Note which failure is not cured, if possible to
cure, within the earlier to occur of (A) five (5) Trading Days after notice of
such failure sent by the Holder or by any other Holder to the Company and (B)
ten (10) Trading Days after the Company has become or should have become aware
of such failure;

 

iii.a material default or material event of default (subject to any grace or
cure period provided in the applicable agreement, document or instrument) shall
occur (A) under any of the Transaction Documents or (B) any other material
agreement, contract, lease, document or instrument to which the Company or any
Subsidiary is obligated (and not covered by clause (vi) below);

 

iv.any representation or warranty made in this Note, any other Transaction
Documents, any written statement pursuant hereto or thereto, any other
agreement, contract, lease, document or instrument to which the Company or any
Subsidiary is obligated (including those covered by clause (vi) below), or any
other report, financial statement or certificate made or delivered to the Holder
or any other Holder shall be untrue or incorrect in any material respect as of
the date when made or deemed made;

 

v.the Company or any Significant Subsidiary (as such term is defined in Rule
1-02(w) of Regulation S-X) shall be subject to a Bankruptcy Event;

 

vi.the Company or any Subsidiary shall default on any of its obligations under
any mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced, any indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement that (a) involves an
obligation greater than $100,000 whether such indebtedness now exists or shall
hereafter be created, and (b) results in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable;

 

vii.the Common Stock shall not be eligible for listing or quotation for trading
on a Trading Market and shall not be eligible to resume listing or quotation for
trading thereon within five (5) Trading Days or the transfer of shares of Common
Stock through the DTC is no longer available or “chilled”;

 

viii.the Company shall be a party to any Change of Control Transaction or shall
agree to sell or dispose of all or in excess of 50% of its assets in one

7

--------------------------------------------------------------------------------

 

transaction or a series of related transactions (whether or not such sale would
constitute a Change of Control Transaction);

 

ix.[Reserved];

 

x.[Reserved];

 

xi.the Company or any Subsidiary shall: (A) apply for or consent to the
appointment of a receiver, trustee, custodian or liquidator of it or any of its
properties; (B) admit in writing its inability to pay its debts as they mature;
(C) make a general assignment for the benefit of creditors; (D) be adjudicated
as bankrupt or insolvent or be the subject of an order for relief under Title 11
of the United States Code or any bankruptcy, reorganization, insolvency,
readjustment of debt, dissolution or liquidation law or statute of any other
jurisdiction or foreign country; or (E) file a voluntary petition in bankruptcy,
or a petition or an answer seeking reorganization or an arrangement with
creditors or to take advantage or any bankruptcy, reorganization, insolvency,
readjustment of debt, dissolution or liquidation law or statute, or an answer
admitting the material allegations of a petition filed against it in any
proceeding under any such law, or (F) take or permit to be taken any action in
furtherance of or for the purpose of effecting any of the foregoing;

 

xii.if any order, judgment or decree shall be entered, without the application,
approval or consent of the Company or any Subsidiary, by any court of competent
jurisdiction, approving a petition seeking liquidation or reorganization of the
Company or any Subsidiary, or appointing a receiver, trustee, custodian or
liquidator of the Company or any Subsidiary, or of all or any substantial part
of its assets, and such order, judgment or decree shall continue unstayed and in
effect for any period of sixty (60) days;

 

xiii.the occurrence of any levy upon or seizure or attachment of, or any
uninsured loss of or damage to, any property of the Company or any Subsidiary
having an aggregate fair value or repair cost (as the case may be) in excess of
$100,000 individually or in the aggregate, and any such levy, seizure or
attachment shall not be set aside, bonded or discharged within thirty (30) days
after the date thereof;

 

8

--------------------------------------------------------------------------------

 

xiv.any monetary judgment, writ or similar final process shall be entered or
filed against the Company, any Subsidiary or any of their respective property or
other assets for more than $100,000, and such judgment, writ or similar final
process shall remain unvacated, unbonded or unstayed for a period of forty-five
(45) calendar days;

 

xv.any provision of this Note or any Transaction Document shall at any time for
any reason (other than pursuant to the express terms thereof) cease to be valid
and binding on or enforceable against the parties thereto, or the validity or
enforceability thereof shall be contested by any party thereto, or a proceeding
shall be commenced by the Company or any Subsidiary or any governmental
authority having jurisdiction over any of them, seeking to establish the
invalidity or unenforceability thereof, or the Company or any Subsidiary shall
deny in writing that it has any liability or obligation purported to be created
under any Transaction Document; or

 

xvi.the occurrence of any event described in Rule 506(d)(1) under the Securities
Act, (2) the Company or any Subsidiary is indicted, charged with or convicted of
any crime, (3) any Affiliate of the Company or any person who is an officer,
director or member of senior management of the Corporation or any Subsidiary is
arrested, indicted, charged with or convicted of any felony other crime
involving moral turpitude, (4) the Commission, Department of Justice, Food and
Drug Administration, or any similar government enforcement or regulatory agency
files a complaint in any court or institutes administrative proceedings in any
jurisdiction against the Corporation, any Affiliate, or any member of
management.  

 

 

b)

Remedies Upon Event of Default.  If any Event of Default occurs, then the
outstanding principal amount of this Note, plus accrued but unpaid interest,
liquidated damages and other amounts owing in respect thereof through the date
of acceleration, shall become, at the Holder’s election, immediately due and
payable in cash at the Mandatory Default Amount. After the occurrence of any
Event of Default that results in the eventual acceleration of this Note, the
interest rate on this Note shall accrue at an additional interest rate equal to
the lesser of one and one-half percent (1.5%) per month (eighteen percent
(18.0%) per annum) or the maximum rate permitted under applicable law. Upon the
payment in full of the Mandatory Default Amount, the Holder shall promptly
surrender this Note to or as directed by the Company. In connection with such
acceleration described herein, the Holder need not provide, and the Company
hereby waives, any presentment, demand, protest or other notice of any kind
(other than the Holder’s election to declare such acceleration), and the Holder
may immediately and without expiration of any grace period enforce any and all
of its rights and remedies hereunder and all other remedies available to it
under applicable law.  Such acceleration may be rescinded and annulled by Holder
at any time prior to payment hereunder and the Holder shall have all rights as a
holder of the Note until such time, if any, as the Holder receives full payment
pursuant to this Section 6(b).  No such rescission or

9

--------------------------------------------------------------------------------

 

 

annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.

 

[Section 7.[Reserved].

 

Section 8.Miscellaneous.  

 

a)Notices.  Any and all notices or other communications or deliveries to be
provided by the Holder hereunder shall be in writing and delivered personally,
by email or facsimile, or sent by a nationally recognized overnight courier
service, addressed to the Company at 1633 Broadway, Suite 22C, New York, NY
10019, 917-591-5970, bkeck@delcath.com or such other address, facsimile number,
or email address as the Company may specify for such purposes by notice to the
Holder delivered in accordance with this Section 8(a). Any and all notices or
other communications or deliveries to be provided by the Company hereunder shall
be in writing and delivered personally, by email or facsimile, or sent by a
nationally recognized overnight courier service addressed to each Holder at the
email address, facsimile number, or address of the Holder appearing on the books
of the Company, or if no such email address, facsimile number, or address
appears on the books of the Company, at the principal place of business of such
Holder. Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address set forth on the signature pages attached
hereto prior to 12:00 p.m. (New York City time) on any date, (ii) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile or email at the facsimile number or email address set
forth on the signature pages attached hereto on a day that is not a Trading Day
or later than 12:00 p.m. (New York City time) on any Trading Day, (iii) the
second Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service or (iv) upon actual receipt by the party to
whom such notice is required to be given.

 

b)Absolute Obligation. Except as expressly provided herein, no provision of this
Note shall alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the principal of, liquidated damages and accrued interest,
as applicable, on this Note at the time, place, and rate, and in the coin or
currency, herein prescribed.  This Note is a direct debt obligation of the
Company. Unless otherwise agreed by the Holder this Note ranks pari passu with
those promissory notes hereafter issued under the terms of the Purchase
Agreement.

 

c)Lost or Mutilated Note.  If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the Principal Amount so
mutilated, lost, stolen or destroyed, but only upon receipt of evidence of such
loss, theft or destruction of such Note, and of the ownership hereof, reasonably
satisfactory to the Company.

 

10

--------------------------------------------------------------------------------

 

d)Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflict of laws thereof. Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by applicable law. Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.
If any party shall commence an action or proceeding to enforce any provisions of
this Note, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

 

e)Waiver. Any waiver by the Company or the Holder of a breach of any provision
of this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
The failure of the Company or the Holder to insist upon strict adherence to any
term of this Note on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note on any other occasion. Any waiver by
the Company or the Holder must be in writing.

 

f)Amendments. The prior written consent of 50.1% in interest of the Holders,
which shall be calculated based on the principal amount of all Notes outstanding
at the time of such consent, shall be required for any change or amendment to
the Notes.  

 

11

--------------------------------------------------------------------------------

 

g)Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this Note, and the Company (to the
extent it may lawfully do so) hereby expressly waives all benefits or advantage
of any such law, and covenants that it will not, by resort to any such law,
hinder, delay or impede the execution of any power herein granted to the Holder,
but will suffer and permit the execution of every such as though no such law has
been enacted.

 

h)Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any such
breach or any such threatened breach, without the necessity of showing economic
loss and without any bond or other security being required. The Company shall
provide all information and documentation to the Holder that is requested by the
Holder to enable the Holder to confirm the Company’s compliance with the terms
and conditions of this Note.

 

i)Next Business Day.  Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

 

12

--------------------------------------------------------------------------------

 

j)Payment of Collection, Enforcement and Other Costs. If (i) this Note is placed
in the hands of an attorney for collection or enforcement or is collected or
enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(ii) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the reasonable and documented
out-of-pocket costs incurred by the Holder for such collection, enforcement or
action or in connection with such bankruptcy, reorganization, receivership or
other proceeding, including, but not limited to, attorneys’ fees and
disbursements.

 

k)Headings. The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.

 

[Signature Pages Follow]

 

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

 

DELCATH SYSTEMS, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

14